Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 1 of 8 Page ID #:512




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Classes
 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
      Erica Reiners, individually and on            Case No. 2:20-cv-06587-SB-ADS
10    behalf of all others similarly situated,
                                                    JOINT CLASS CERTIFICATION
11                               Plaintiff,         PLAN
12    v.                                            Judge: Hon. Stanley Blumenfeld, Jr
                                                    Complaint filed: July 23, 2020
13    Chou Team Realty, LLC d/b/a
      MonsterLoans, a California limited
14    liability company, Lend Tech Loans,
      Inc., a California corporation, Sean
15    Cowell, an individual, Thomas Chou,
      an individual, Mikael Van Loon, an
16    individual, Jawad Nesheiwat, an
      individual, and Eduardo Martinez, an
17    individual,
18                               Defendants.
19
20
           In accordance with the Court’s January 20, 2021 Order (Dkt. 67), Plaintiff
21
     Erica Reiners (“Plaintiff” or “Reiners”) and Defendants Jawad Nesheiwat
22
     (“Nesheiwat”), Sean Cowell (“Cowell”), Thomas Chou (“Chou”), Mikael Van
23
     Loon (“Van Loon”), Eduardo “Ed” Martinez (“Martinez”), Lend Tech Loans, Inc.
24
     (“Lend Tech”), and Chou Team Realty, LLC d/b/a MonsterLoans
25
     (“MonsterLoans”) (collectively “Defendants”) jointly submit this Class
26
     Certification Plan.
27
28
                                 JOINT CLASS CERTIFICATION PLAN
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 2 of 8 Page ID #:513




 1
 2         Plaintiff’s Position: Plaintiff requests a ten (10) month discovery schedule.
 3   The first eight (8) months will be devoted to written and oral discovery related to
 4   class and merits issues, and the final two months will be devoted to expert
 5   discovery. The additional time is necessary given the large number of parties and
 6   the substantial volume of documentation that will need to be produced, including
 7   from third parties. A breakdown of the proposed discovery plan follows:
 8         The first four (4) months of discovery will be devoted to written discovery.
 9   Given that the case involves seven separate defendants, Plaintiff will be required to
10   draft and serve at least fourteen (14) sets of discovery requests—including
11   interrogatories and requests for production to each defendant—in addition to any
12   requests for admission that may be necessary. At the same time, Plaintiff will likely
13   be required to respond to discovery requests from each defendant—which will
14   result in Plaintiff responding to potentially fourteen (14) sets of discovery requests
15   from Defendants. Plaintiff proposes setting a deadline for all parties to issue their
16   first set of written discovery requests on or before February 12, 2021, which would
17   place responses to discovery due on or before March 15, 2021. Given that discovery
18   is likely to produce sensitive consumer information, Plaintiff also proposes setting a
19   deadline to file a proposed protective order on or before February 19, 2021.
20   Following service of the responses, it is possible that the parties will be required to
21   raise and resolve disputes regarding the discovery responses. The additional time
22   will enable the parties to raise and resolve any discovery disputes prior to
23   scheduling depositions.
24         Also during this first four months, Plaintiff expects to serve subpoenas on
25   third parties. Plaintiff plans to issue subpoenas directed to Experian Information
26   Solutions, Inc. (“Experian)—the consumer reporting agency from which
27
                                    JOINT CLASS CERTIFICATION PLAN
28                                              -1-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 3 of 8 Page ID #:514




 1   Defendants obtained the reports—and potentially third parties that have not yet
 2   been identified. While the Experian subpoena can be served at or near the same
 3   time that the initial written discovery requests are served, other subpoenas will
 4   likely be directed to third parties that have not yet been identified. Consequently,
 5   Plaintiff will be required to wait until after Defendants serve their responses to the
 6   first set of discovery requests (after March 12, 2021).
 7         After receipt of the written discovery responses, the parties will work to
 8   complete all depositions over the next four (4) months. The large number of parties
 9   will only serve to complicate the scheduling of the depositions. Here, Plaintiff
10   expects that she will depose the seven defendants and reserves the right to depose
11   third parties that become known. On the flip side, each defendant will be entitled to
12   depose Plaintiff as well. While Plaintiff expects to work with counsel for each
13   defendant to coordinate schedules, the high volume of depositions will require some
14   time to complete. And the COVID-19 Pandemic will only further complicate the
15   completion of all depositions.
16          Following the close of merits discovery, Plaintiff requests two (2) months to
17   complete expert discovery. Expert discovery may be necessary regarding matters
18   relating to class certification, including the ability to ascertain class members.
19   Plaintiff shall serve her expert disclosures on or before September 24, 2021.
20   Defendants shall serve their expert disclosures on or before October 15, 2021. Any
21   rebuttal expert disclosures shall be served by October 29, 20201. All expert
22   discovery shall be complete by November 26, 2021.
23         After the completion of expert discovery Plaintiff shall promptly file her
24   motion for class certification by December 3, 2021. Defendants’ opposition to class
25   certification shall be filed on or before December 27, 2021. Plaintiff shall file her
26   reply by January 7, 2022. A hearing on the motion should be scheduled for January
27
                                      JOINT CLASS CERTIFICATION PLAN
28                                                -2-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 4 of 8 Page ID #:515




 1   28, 2022.
 2         Plaintiff is cognizant that the length of the proposed schedule exceeds the
 3   Court’s typical 120-day deadline to file a motion for class certification, however,
 4   this is not a typical case. Indeed, Defendants operated a scheme over multiple years
 5   to unlawfully obtain millions of consumer reports and then use those reports to
 6   solicit consumers to purchase their overpriced document preparation services. To
 7   provide a façade of legitimacy, Defendants set up a sham entity, Lend Tech, to pull
 8   the reports, and then solicited consumers through a web of student loan
 9   consolidation entities. On the back end, Defendants also funneled payments from
10   the scheme through various yet-to-be-identified entities. Unpacking the size and
11   scope of Defendants’ operation will undoubtably take some time and require
12   Plaintiff to obtain and review substantial documentation and information.
13         Moreover, the Court should take into consideration the disparity between the
14   parties regarding the availability of evidence. That is, the vast majority of
15   information in this case is within the possession, custody, and control of Defendants
16   and/or third parties. Consequently, Plaintiff will require substantial pre-certification
17   discovery to obtain the necessary information for the Court to conduct a rigorous
18   analysis of the prerequisites for certification. See ABS Entm't, Inc. v. CBS Corp.,
19   908 F.3d 405, 427 (9th Cir. 2018) (“The class action determination can only be
20   decided after the district court undertakes a ‘rigorous analysis’ of the prerequisites
21   for certification. . . . To undertake that analysis may require discovery.” (citations
22   omitted)). These considerations weigh in favor of granting a longer discovery
23   schedule.
24         As such, Plaintiff respectfully requests that the Court enter the following
25   class action discovery plan deadlines:
26
27
                                    JOINT CLASS CERTIFICATION PLAN
28                                              -3-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 5 of 8 Page ID #:516




 1                        Event                               Proposed Deadlines
 2       Deadline to Serve First Written             February 12, 2021
 3       Discovery Requests
 4
         Motion to Amend Pleadings and/or            April 22, 2021
 5
         Add Parties
 6
         Deadline to Complete Fact Discovery         September 24, 2021
 7
 8       Plaintiff’s Expert Disclosures Due          September 24, 2021
 9       Defendants’ Expert Disclosures Due          October 15, 2021
10
         Rebuttal Expert Disclosures Due             October 29, 2021
11
         Complete Expert Discovery                   November 26, 2021
12
13       Plaintiff to File Motion for Class          December 3, 2021
14       Certification
15       Defendants to File Opposition to Class December 27, 2021
16       Certification
17
         Plaintiff to File Reply ISO Motion for      January 7, 2022
18
         Class Certification
19
         Hearing on Class Certification              January 28, 2022
20
21         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans:

22         Without conceding any wrongdoing, liability, or any of Plaintiff’s arguments

23   or descriptions above, Defendants Chou, Van Loon, Cowell, and MonsterLoans

24   have any objection to Plaintiff’s proposed schedule for class certification. As

25   articulated in the prior scheduling submission, however, these Defendants believe

26   there are multiple bases for an early summary judgment motion on the merits and

27
                                   JOINT CLASS CERTIFICATION PLAN
28                                             -4-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 6 of 8 Page ID #:517




 1   ask that the Court entertain early dispositive motions when filed in relatively short
 2   order.
 3            Position of Defendants Lend Tech and Martinez:
 4            Defendants Lend Tech and Martinez have no objection to Plaintiff’s
 5   proposed class certification plan.
 6            Position of Defendant Nesheiwat:
 7            Defendant Nesheiwat has no objection to Plaintiff’s proposed class
 8   certification plan.
 9
10                                            Respectfully submitted,
11
     Dated: February 5, 2021                  By:      /s/ Taylor T. Smith
12
13                                            Aaron D. Aftergood (239853)
                                              THE AFTERGOOD LAW FIRM
14                                            1880 Century Park East, Suite 200
                                              Los Angeles, CA 90067
15                                            Telephone: (310) 550-5221
                                              Facsimile: (310) 496-2840
16                                            Taylor T. Smith (admitted pro hac vice)
17                                              tsmith@woodrowpeluso.com
                                              WOODROW & PELUSO, LLC
18                                            3900 East Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
19                                            Telephone: (720) 907-7628
                                              Facsimile: (303) 927-0809
20                                            Attorneys for Plaintiff Erica Reiners
21                                            and the Class

22
23   Dated: February 5, 2021                  By:      /s/ Sean P. Burke
24                                            Jeremy S. Johnson
                                              jjohnson@bremerwhyte.com
25                                            Benjamin Price
                                              bprice@bremerwhyte.com
26                                            Courtney M. Serrato
                                              cserrato@bremerwhyte.com
27
                                    JOINT CLASS CERTIFICATION PLAN
28                                              -5-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 7 of 8 Page ID #:518




                                         BREMER WHYTE BROWN & O’MEARA
 1                                       LLP
                                         20320 S.W. Birch Street, Second Floor
 2                                       Newport Beach, California 92660
                                         Telephone: (949) 221-1000
 3                                       Facsimile: (949) 221-1001
 4                                       Sean P. Burke*
                                         Mattingly Burke Cohen and Biederman LLP
 5                                       155 East Market Street Suite 400
                                         Indianapolis, IN 46204
 6                                       317-614-7324
                                         Email: sean.burke@mbcblaw.com
 7
                                         *Pro Hac Vice
 8
                                         Attorneys for Defendants Chou Team
 9                                       Realty, LLC, Sean Cowell, Thomas Chou,
                                         Mikael Van Loon
10
11
     Dated: February 5, 2021             By:      /s/ Peter D. Lepiscopo
12
                                         Peter D. Lepiscopo
13                                       Lepiscopo and Associates Law Firm
                                         695 Town Center Drive 7th Floor
14                                       Costa Mesa, CA 92626
                                         619-251-2428
15                                       Fax: 619-330-2991
                                         Email: plepiscopo@att.net
16
                                         Attorney for Defendant Jawad Nesheiwat
17
18   Dated: February 5, 2021             By:      /s/ David C. Holt
19                                       David C. Holt
                                         The Holt Law Firm
20                                       1432 Edinger Avenue Suite 130
                                         Tustin, CA 92780
21                                       714-730-3999
                                         Fax: 714-730-1116
22                                       Email: dholt@holtlawoc.com
23                                       Attorney for Defendants Lend Tech Loans,
                                         Inc. and Eduardo Martinez
24
25
26
27
                               JOINT CLASS CERTIFICATION PLAN
28                                         -6-
Case 2:20-cv-06587-SB-ADS Document 70 Filed 02/05/21 Page 8 of 8 Page ID #:519




 1                           SIGNATURE CERTIFICATION
 2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendants’
 3   counsels concur with the content of this document and have authorized me to affix
 4   their signatures to the document and file the same with the Court.
 5                                           /s/ Taylor T. Smith
 6
 7
 8
 9                            CERTIFICATE OF SERVICE
10         The undersigned hereby certifies that a true and correct copy of the above
11   titled document was served upon counsel of record by filing such papers via the
12   Court’s ECF system on February 5, 2021.
13                                           /s/ Taylor T. Smith
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   JOINT CLASS CERTIFICATION PLAN
28                                             -7-
